Citation Nr: 1236343	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  12-25 567	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD including anxiety, depression, and a dysthymic disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neoplasms of the skin.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinea manus (ringworms of the hands).

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin lesions.

6.  Whether new and material evidence has been submitted to reopen claims of entitlement to service connection for other chronic skin conditions.
7.  Entitlement to service connection for a chronic disability manifested by clubbing of the fingers.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an October 2010 rating decision of the RO in Pittsburgh, Pennsylvania.

In a November 30, 2010 letter, the Veteran's attorney raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue is referred to the RO for development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the Veteran's August 2012 VA Form 9, Appeal to Board of Veterans' Appeals, he requested a video hearing before a Veterans' Law Judge.  Such a hearing has not been scheduled or held.  Therefore, a remand to schedule the Veteran for such a hearing is required.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2011).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a video hearing before a Veterans' Law Judge.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

